Per Curiam.
Payment in counterfeit notes or base coin, is, in - effect, no payment at all; and as the debt remains, the creditor’s *331recourse for it is to the debtor on the original cause of action. Was not that his only recourse in this instance ? Mills, the debtor, requested Horton to pay his debt to Ramsdale, the plaintiff; and had Horton promised to pay in consideration of being accepted as debtor, in the place of Mills, Ramsdale might have maintained an action against him. But, on no other foundation could he stand in priority with him. Again, it is said, that money delivered to one, to be paid to another, may be recovered by the creditor from the intermediate party, as so much received to his use. But no money was received by Horton. Lastly, it is said, that a promise to one, for the benefit of another, will support an action by the party beneficially interested. But who is that party ? In Blymire v. Boistle, 6 Watts, 182, it was held, that the original debtor must have the means of enforcing a promise for the exoneration of himself; and that as both debtor and creditor cannot sue on it, he alone may. Here the promise was to pay the debt of Mills ; and as he alone can sue on it, he alone is liable to the plaintiff.
Judgment affirmed.